Title: From George Washington to Major General Nathanael Greene, 7 October 1779
From: Washington, George
To: Greene, Nathanael


        
          Dear Sir
          [West Point] Octr 7th 1779
        
        I have lost—& cannot tell how—an old & favourite penknife & am much destressed for want of one—if you have any in your stores please to send me one—if you have not, be so good as to get one immediately. perhaps Mr Bayley could furnish me. one with two blades I should prefer, where choice can be had. I am Dr Sir Yr Most Obedt
        
          Go: Washington
        
      